           Case 1:19-cr-00230-DAD-BAM Document 77 Filed 10/20/20 Page 1 of 2



 1   Kevin P. Rooney, #107554
     Of Counsel, HAMMERSCHMIDT LAW CORPORATION
 2   2445 Capitol Street, Suite 150
     Fresno, CA 93721
     Tel: (559) 233-5333
 3   Fax: (559) 233-4333
 4   Attorney for Defendant, KENNETH SHANE PATTERSON
 5

 6                      IN THE UNITED STATES DISTRICT COURT FOR THE
 7                               EASTERN DISTRICT OF CALIFORNIA
 8
                                                    )
 9   UNITED STATES OF AMERICA,                      )    Case No.: 1:19 CR 230 DAD/BAM
                                                    )
10                  Plaintiff,                      )    AMENDED LIST OF DEFENSE EXHIBITS
                                                    )    FOR CONTESTED HEARING REGARDING
11          vs.                                     )    ALLEGED VIOLATION OF PRETRIAL
                                                    )    RELEASE CONDITIONS
12   KENNETH SHANE PATTERSON,                       )
                                                    )    Date: October 21, 2020
13                  Defendant.                      )    Time: 2:00 p.m.
                                                    )    Location: Hon. Stanley A. Boone
14                                                  )

15

16          The listed exhibits have previously been filed as attachments to defense pleadings. They

17   are duplicate here in an abundance of caution. The defense reserves the right to include
18   additional exhibits/evidence as circumstances warrant
19

20   Dated: October 20, 2020                              Respectfully submitted,

21                                                         /s Kevin Rooney
                                                           KEVIN P. ROONEY
22                                                         Attorney for defendant
                                                           KENNETH S. PATTERSON
23

24

25

26
27

28                                                   1
     Case 1:19-cr-00230-DAD-BAM Document 77 Filed 10/20/20 Page 2 of 2


     EXHIBIT LIST
 1

 2   A. Media report regarding fatal traffic accident on September 16.

 3   B. Photographs and text messages and Redacted Photographs and text messages

 4   C. Letter from Kelly Weaver
 5
     D. Dr. Guzman report (under seal)
 6
     E. Dr. Guzman Letter dated October 13, 2020
 7
     F. Center for Disease Control Advisory Regarding Certain Medical Conditions
 8
     G. Declaration by counsel
 9

10   H. Media report regarding COVID-19 at the Fresno County Jail

11   I. Declaration by Dr. Chris Beyrer, Johns Hopkins Bloomberg School of Public Health
12   J. November 2019 Reservations Regarding Planned New York City Travel
13
     K. Airline Reservation-Flight to San Diego re: Planned Surgery and Travel Reservation
14
        Requirement from Surgery Center
15
     L. Map – 2500 Coburn Lane and 173 Baker Avenue, Pismo Beach, CA
16

17

18
19

20

21

22

23

24

25

26
27

28                                           2
